Citation Nr: 0205033	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to July 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied reopening the claim 
for service connection for a right ankle disorder.

In an April 1999 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for a right ankle disorder and remanded 
the claim for additional development and adjudicative 
actions.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The record reflects that in May 1999, the veteran was 
notified that a VA examination had been scheduled on June 7, 
1999, in connection with his claim.  The letter was not 
returned as undeliverable.

2.  The veteran did not report for the June 7, 1999, 
examination.  

3.  In May 2001, the RO issued a supplemental statement of 
the case, informing the veteran of his failure to report for 
the June 7, 1999, examination and that if he indicated a 
willingness to report for a VA examination, that the claim 
would be reconsidered.  The supplemental statement of the 
case was not returned as undeliverable.

4.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examination in June 1999.



CONCLUSION OF LAW

The reopened claim for service connection for a right ankle 
disorder is denied due to failure to report, without good 
cause, for a VA compensation examination.  38 C.F.R. 
§ 3.655(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2001).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.  (Emphasis added.)

In this case, the Board, in an April 1999 decision, reopened 
the veteran's claim for service connection for a right ankle 
disorder and remanded the claim to have the veteran undergo a 
VA examination to determine the etiology of the veteran's 
right ankle disorder.

The record reflects that in a May 1999, letter, the 
supervisor of the Central Arkansas Veterans Healthcare System 
informed the veteran that he had been scheduled for a VA 
examination on June 7, 1999, in connection with his claim.  
She stated, "Failure to keep a scheduled appointment may 
result in the cancellation of any other scheduled 
compensation and pension appointments.  Your claim will be 
returned to the VA [RO] as incomplete."  The letter was not 
returned as undeliverable, and thus it is presumed that the 
veteran received the July 2000 notification.  See Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)).

The record reflects that the veteran failed to appear for a 
VA examination that was scheduled on June 7, 1999.  It was 
noted on the document that showed that the veteran had failed 
to appear that VA had attempted to contact the veteran to 
make a return appointment but that all the phone numbers were 
incorrect.  It was further noted that VA had called the 
Disabled American Veterans to find a better address, but that 
one could not be found.

In a May 2001 supplemental statement of the case, the RO 
informed the veteran of his failure to appear for the June 
1999 examination and noted that if he indicated a willingness 
to report for a VA examination that the claim would be 
reconsidered.  In the cover letter to the veteran, the RO 
informed the veteran that he could respond to the 
supplemental statement of the case in the next 60 days.  The 
record does not reflect that the supplemental statement of 
the case was returned as undeliverable, and thus the veteran 
is presumed to have received the supplemental statement of 
the case.  See id.  The veteran did not respond to the 
supplemental statement of the case.

Additionally, the Board notes that the veteran's 
representative, in both the April 2002 statement of 
accredited representative in claimant's appeal and the May 
2002 informal hearing presentation, made no mention of the 
veteran's failure to report to the examination, to include 
assisting the veteran with establishing good cause for the 
failure to report to the June 1999 examination.  

Thus, the Board finds that the veteran has not submitted any 
evidence of "good cause" for his failure to report for the 
June 1999 examination.  See 38 C.F.R. § 3.655(b).  As stated 
above, when a veteran is seeking benefits for a reopened 
claim for service connection and fails to appear for the 
examination, without good cause, the claim will be denied.  
Id.  If the veteran chooses to not show for an examination, 
while at the same time pursuing a claim for VA benefits, that 
is his choice, and he must bear any adverse consequences of 
such action.

What is clear is that VA has taken concerted efforts to 
assist the veteran in the development and adjudication of his 
claim, to include the Board's remanding the claim for the 
veteran to be given an opportunity to establish a nexus 
between his right ankle disorder and service.  Following the 
April 1999 Board remand, the Central Arkansas Veterans 
Healthcare System sent the veteran a letter informing him of 
the date and time of his examination and that if he failed to 
report, his claim would be incomplete.  The veteran was 
scheduled for a VA examination in June 1999 and failed to 
appear.  The Board finds that further action without response 
or assistance from the veteran constitutes a waste of limited 
government resources.  See e.g., Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).

The Board is aware that in the May 2001 supplemental 
statement of the case, the RO did not provide the veteran 
with the provisions of 38 C.F.R. § 3.655(b); however, the 
veteran is charged with knowledge of the VA regulation of 
38 C.F.R. § 3.655(b), which clearly states that if a claimant 
fails to appear for an examination, without good cause, in 
connection with a reopened claim for a benefit which was 
previously disallowed, the claim will be denied.  See Morris 
v. Derwinski, 1 Vet. App. 260, 265 (1991) (holding that VA 
regulations are binding "on all who seek to come within 
their sphere, 'regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance.'" (quoting Fed. Crop Ins. Corp v. Merrill, 332 
U.S. 380, 384, 92 L. Ed. 10, 68 S. Ct. 1 (1947))).  
Accordingly, the Board finds that such error by the RO was 
harmless. 

Accordingly, as the veteran's claim is a reopened claim for 
service connection for a right ankle disorder, which had been 
previously disallowed, and he has failed to establish "good 
cause" in his failure to report to the June 1999 VA 
examination, it is denied pursuant to 38 C.F.R. § 3.655(b).



ORDER

Service connection for a right ankle disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

